Crosby, J.
The defendant in the first case was charged in the first count of the indictment, under G. L. c. 265, § 25, with verbally threatening one Kenneth Merrill to accuse him of the crime of adultery with intent thereby to extort money from said Merrill. The Commonwealth relied on the first count only. On the second and third counts, the court directed verdicts for the defendant; he was found guilty on the first count.
In the second case, the defendant Corcoran was charged with the same offence as in the first, and the defendants Theresa Duggan, Lillian H. Reese, Thomas Moran, Theodore Bearse and J. Warren Kane were charged jointly as accessories before the fact to the threatening by Corcoran of Kenneth Merrill to accuse him of the crime of adultery with intent to extort money. The Commonwealth relied only on the count in the indictment which charged these defendants with the crime of being accessories before the fact to the crime alleged to have been committed by the defendant Corcoran. The defendant Reese pleaded guilty after the empanelling of the jury; Moran was not present at the trial; Bearse was found not guilty; and the defendants Duggan and Kane were convicted.
The case is before this court on exceptions of the defendants Corcoran, Duggan and Kane. Each filed a motion for a bill of particulars, and specifications were given by the Commonwealth.
The Commonwealth offered evidence tending to show that the offence was committed in November, 1919 (the exact date did not appear), in an apartment at 88 Hancock Street in Cambridge. There was evidence that the apartment was rented by the defendant Kane from Ada Wall in the preceding September; that by previous arrangement between Corcoran and one Harry E. Levenson and the other defendants above named, Merrill was induced to visit the apartment and there enter a bedroom with the defendants Duggan and Reese; that at a certain time by a previously arranged signal, the other defendants charged as accessories entered, and claimed to have detected Merrill in the commission of a crime; that the defendant Corcoran was sent *478for in accordance with a prearranged scheme and soon after-wards appeared and committed the offence charged. The Commonwealth offered evidence to show that the defendant Duggan participated in the crime and assisted Corcoran in enticing Merrill to the apartment; that Kane with others entered it when Merrill was found there; that Kane was employed by Corcoran in his office in 1919 and participated in the plot to entrap Merrill. The defendant Reese, who was called and testified as a witness, was promised immunity by the district attorney if she would testify. Levenson, who was called as a witness by the Commonwealth, testified that he was promised immunity in the eases , on trial and in certain other cases in another county where he had previously pleaded guilty.
The Commonwealth offered evidence to show that for a considerable period of time before the alleged crime was committed the defendants and others, including Levenson, had entered into a general conspiracy to entrap' men in compromising situations with women, and when found under such conditions to extort from them money under threat of arrest. Evidence to show such conspiracy and plots was admitted, subject to the exception of the defendants. It is well established that evidence which merely tends to prove that defendants have committed similar offences is not admissible. But evidence tending to show that the defendants had entered into a general scheme to extort and defraud substantially by the same means, as appears in the present case, is admissible to show the intent and purpose with which they acted and that the acts charged were part of a common scheme. Commonwealth v. Choate, 105 Mass. 451. Commonwealth v. Scott, 123 Mass. 222. Commonwealth v. Blood, 141 Mass. 571. Commonwealth v. Dow, 217 Mass. 473, 480. Commonwealth v. Farmer, 218 Mass. 507. Commonwealth v. Riches, 219 Mass. 433, 439.
The defendant Corcoran and the witness Levenson were attorneys at law, practising in Boston at the time the alleged offence was committed. Levenson testified that he knew the defendant Corcoran, and became acquainted with the defendant Kane in 1916; that he became acquainted *479with the defendant Duggan in 1912 or 1913; that the defendant Moran was at one time employed as a chauffeur by Corcoran; that at the first conversation he (the witness) had with Corcoran relative to the alleged crime the latter said to him, “we had better get an apartment in Middlesex County”; that either he or Corcoran telephoned at that time and asked Mrs. Duggan to come to Corcoran’s office; that she came there that day and Corcoran told her to go out and look for an apartment in Cambridge, “to find an apartment in some house that was furnished, preferably in the back, with no elevator, and where there was no telephone operator on in front”; that afterwards, as she did not find one, Corcoran told her, “We would go out ourselves and look for an apartment”; that Corcoran, Kane, one Rothschild, the witness, and two or three others went to Cambridge to look for an apartment; that they stopped at 88 Hancock Street and Corcoran sent Kane to see if there was a vacant apartment; that Kane reported to Corcoran and the witness that there was a good apartment; and that it was left that Kane was to hire it. This witness further testified that the apartment was hired, and that Corcoran or Kane told him that they sent Mrs. Duggan to' look it over and gave her money to rent it; that he [Levenson] paid one half the rent; that after Mrs. Duggan went there Corcoran asked the witness if he knew of any case “we could get to work on”; that he told Corcoran that Mrs. Duggan and Mrs. Reese had spoken of a man named Merrill; that Corcoran told him to get the full name and business address of Merrill and said, “You can draw a report through the Credit Reporting Agency and I will draw a report through Dun’s and if we find him right, why we will take him.” There was further evidence to show that the witness and Corcoran were subscribers respectively to these two mercantile agencies, and that they obtained reports on the credit and responsibility of Merrill; that Corcoran talked with one Lyons about the reports. The witness testified that later he talked with Corcoran, Mrs. Duggan and Mrs. Reese at Corcoran’s office; that Corcoran said to Mrs. Duggan, “There is no need of going over this thing with *480you. You understand it. You have been through it. Go ahead and do the same thing and use your own discretion about the matter”; that Lyons asked Mrs. Reese if she had an ice card at the apartment, and on being told she had he said, “When you are ready, or five minutes before you are ready, push the ice card under the door in the hallway and we will come in five minutes later,” and she answered, “All right, Mike. I understand. It’s nothing new”; that “on the morning of the day of the raid Corcoran told him [LevensonJ that Mrs. Reese had telephoned that they had no liquor at the apartment . . . ”; that Corcoran called Kane in and told him to go out to his (Corcoran’s) house and get two quarts of liquor and take it to the apartment; and that Kane took the keys and left.
This witness further testified, in substance, that he was told by Corcoran to be at the Copley Square Hotel, as he had arranged with Mrs. Reese and Mrs. Duggan to telephone him (Levenson) just after the raid, and that he would be somewhere in town; that he received a telephone call that night about nine o’clock, at the Copley Square Hotel, from the defendant Moran, as a result of which he went to the apartment at 88 Hancock Street; that when he arrived he found Merrill and Corcoran in conference; that Moran, Bearse and Kane were there, and Mrs. Duggan and Mrs. Reese were in the apartment partially dressed; that the following conversation took place: Moran said to him, “We got the goods on Mr. Merrill and Mrs. Duggan, and following your instructions I was going to take them to the station house; but Corcoran here asked me to wait until he could talk the matter over with you, so I telephoned you. . . . Corcoran broke in and said, ‘Well, can’t we take this matter up?’ I turned to Merrill and said, ‘Well, they have got the goods on you, haven’t they?’ And he said, ‘Yes, they have caught me with the goods,’ . . . ‘But can’t this be fixed up somehow?’ . . . Corcoran first said to me,‘Who do you represent? ’ And I said I represented Mrs. Duggan’s husband. And he said, ‘Well, what do you want to do about it?’ I said, ‘Well, there is only one thing to do, — have them taken to the station house, and if they are con*481victed, I will see what I have got to do about it afterwards.’ . . . Finally, Mr. Merrill broke in and said, 'Well, can’t I straighten this matter up? What is there to it?’ I said, 'Well, what do you want to do?’ He left me and went with Corcoran to another room, and they had some conference. Corcoran came back to me, and in the presence of Merrill said, 'Well, can’t we settle this thing?’ I said, 'Yes, we can settle this.’ Merrill says, 'I haven’t any money.’ I said, 'That isn’t what my men report to me.’ I said, 'You have been here before, and we have looked you up, and in the report that I get I find that you are a wealthy man.’ He said,'That isn’t so. . . . As a matter of fact, I haven’t anything to speak of ... ’ Corcoran then turned to him and said, 'Well, Mr. Merrill, you will either have to settle or you are apt to go to jail.’ Merrill said, 'Well, I would like to think this thing over. I haven’t any money, but I want to talk it over with some friends.’ ”
There was further evidence that Corcoran agreed to act as .attorney for Merrill and that the latter went to Corcoran’s office the next day; that on that day Corcoran told Levenson that he felt Merrill was telling the truth when he said he had no property and that he was going to turn him over to his (Corcoran’s) brother Leo to "let Leo get a fee out of him any way.” Levenson also testified that Mrs. Duggan and Mrs. Reese later came to his office and inquired about the Merrill case and said they needed money, and that he took them to Corcoran’s office and the latter gave Mrs. Reese some money.
The foregoing and other evidence offered by the Commonwealth, if believed by the jury, warranted a finding that the defendant Corcoran entered into a scheme or plot to extort money from Merrill by threatening to accuse him of the crime of adultery, as charged in the indictment. If, as the jury could have found, Corcoran said, "Well, Mr. Merrill, you will either have to settle or you are apt to go to jail,” a finding would have been justified that it was a threat to accuse Merrill of the crime with intent to extort money from him. This court has said that "Such threats might often be expressed in very general or vague terms without indi*482eating the precise nature of the accusation or degree of crime intended to be embraced within the language used, and yet be equally efficacious in compelling the giving of money or the doing of some other act to the injury or prejudice of the person to whom it was addressed.” Commonwealth v. Murphy, 12 Allen, 449, 450. The language used, in view of the attendant circumstances, could have been found to have consisted of a threat to charge Merrill with the crime of adultery.
The contract between Corcoran and the Dim company was admissible in evidence. The subscriber’s tickets or requests for information concerning the financial standing of different persons, applied for by Corcoran, so far as admitted, were also competent. The information so requested could have been found not to have been sought for a legitimate purpose, but to obtain information to enable the defendant to extort money by threats to accuse other persons of crime. The court carefully excluded all tickets or calls for information made by the defendant which were not shown to be relevant to the issue whether a conspiracy or plot had been entered into by the defendants to extort money from Merrill by means of threatening to accuse him of a crime. If such a plan or scheme was found to have been formed by the defendants, all the statements and acts of each in the furtherance of the common purpose were competent as against the other. Commonwealth v. Blood, supra. Commonwealth v. Scott, supra. Commonwealth v. Smith, 163 Mass. 411. Commonwealth v. Kelly, 186 Mass. 403. Commonwealth v. Clancy, 187 Mass. 191. Commonwealth v. Stuart, 207 Mass. 563.
The defendants in various requests for instructions asked the court to rule in substance that no threat to extort money could be found to have been made unless Merrill “actually, consciously understood that the defendant verbally and maliciously threatened said Merrill to accu'se him of the crime . . . and that “There can be no threat to extort money unless the threat is conveyed to the mind of the person alleged to be threatened.” These requests were refused and the defendants excepted. Upon this question the court *483instructed the jury that “The offence is not made by the statute to consist in the effect, which the threats may have had upon the person, or in the fact, that property was thereby obtained, but in maliciously threatening to accuse him of an offence, or to injure his person or property, with intent to extort money or pecuniary advantage, or with intent to compel him to do an act against his will. So that it makes no difference whether, as a matter of fact, that threat, that statement, had any effect upon the mind of Merrill. If it was such a statement that it would have had the effect of a threat upon the mind of the ordinary person, the law is concerned, in this regard, with. whether it would have affected the ordinary person ... it is not necessary, to constitute the crime, that' the person who is threatened shall, in fact, be intimidated, provided the threats are such as are calculated to intimidate or put in fear an ordinarily firm and prudent man.”
Although it was said in Commonwealth v. Coolidge, 128 Mass. 55, at page 58, that “It is not necessary to the consummation of the offence that the money be absolutely extorted, or that the party threatened should be in any manner defrauded or injured,” the precise question here presented has not been considered or determined by this court.
The gist of the offence described in the statute is the attempt to extort money. Commonwealth v. Goodwin, 122 Mass. 19, 33. If the threat be of the kind referred to in the statute, and is made with the intent thereby to extort money, or with the intent to accomplish any of the other objects mentioned therein, the crime has been committed. The language is explicit and is not subject to any exceptions or qualifications. The Legislature did not make the commission of the offence dependent upon the state of mind of the person threatened, and there is no occasion for reading into the statute qualifications not there found. If it had been intended that to constitute the offence the person threatened was intimidated or must have understood and appreciated the fact that he was so threatened with the intent to extort money from him, or to accomplish any other purpose set forth in the statute, it is a rational inference that it would have *484been so declared. People v. Thompson, 97 N. Y. 313, 318. See also State v. Bruce, 24 Maine, 71.
The instructions given upon this branch of the case, although following State v. Stockford, 77 Conn. 227, and State v. McGee, 80 Conn. 614, were more favorable to the defendants than a correct construction of the statute warranted. Accordingly the exceptions to the denial of requests numbered ten, eleven, twelve, thirteen, thirty-six, thirty-seven and thirty-eight must be overruled.
' As the evidence, if believed, justified a finding that the defendant Corcoran threatened to accuse Merrill of the crime of adultery with intent to extort money, and that the defendants Duggan and Kane aided and assisted acts of Corcoran, none of them were entitled to a directed verdict. It follows that the first, second, third and fourth exceptions cannot be sustained..
The defendants’ sixth, seventh, eighth, fourteenth and fifteenth requests are to the effect that if Levenson was not present at the apartment when the alleged crime was committed, then any evidence from him of a threat made by Corcoran must be disregarded and a verdict rendered for the defendants. It is plain that these requests could not properly have been given. Corcoran was the only one who testified that Levenson was not present in the apartment on the night in question. It was for the jury whether his testimony of what Corcoran said to Merrill was true; unless he were present he could not have heard it; if he was present it still was a question of fact whether Corcoran threatened Merrill as testified to by Levenson. Upon this the judge instructed the jury: “. . . unless you find that the defendant Corcoran threatened Kenneth Merrill, and made such threat for the purpose of obtaining money from the said Kenneth Merrill, either by compulsion, by force or by the force of motives applied to the will of said Kenneth Merrill, you should return a verdict of ‘Not Guilty.’” The refusal to give these requests was not erroneous.
The ninth request was covered by the charge. The jury were told they were to weigh the evidence carefully as to all the interested parties, giving to the testimony of each the *485weight that ought to be given it. Besides, this request was also covered by the defendants’ twenty-sixth request, which was given.
The requests 16A and 16B could not properly have been given. The trial judge expressly excluded all testimony relating to the Barbour case, so called. The evidence admitted in the cases of Curtis, Donovan, Korn, Bean and others could have been found to relate to the obtaining of money under circumstances somewhat similar to those charged in the case at bar. This evidence was competent to show a general plot or scheme to obtain money by threats to accuse persons of a crime; and also, as bearing upon the credibility of the testimony of the defendant Corcoran so far as he denied having had anything to do with those cases.
The refusal to give in terms the seventeenth, eighteenth, nineteenth and twentieth requests presents no reversible error. They refer to the conduct and statements of the defendant Corcoran on the night the alleged crime was committed and on the following day. The court was not required to charge upon particular parts of the evidence. The rights of the defendants were fully protected by the instructions given.
The twenty-third request was in substance covered by the giving of requests twenty-four and twenty-five, as well as by parts of the charge.
If the jury believed the testimony of Merrill, they were not bound to find that he was not threatened with prosecution for any crime. Whether the evidence of statements alleged to have been made to him by Corcoran could have been found to constitute a threat, presented a question of law for the court. It follows that the thirty-third request could not properly have been given.
The fortieth request was rightly denied. The bill of particulars filed in the case against the defendant Corcoran, stated that the Commonwealth was unable to specify the exact words used which constituted the threat charged, but in substance they were that one Merrill had committed a crime, and that if he did not pay a sum of money he would be prosecuted. The Commonwealth was not bound to *486prove the exact words alleged in the bill of particulars; it was sufficient if the substance was proved. Commonwealth v. Robertson, 162 Mass. 90, 96. Commonwealth v. Haywood, 247 Mass. 16, 19. The evidence offered tended to prove that the defendant Corcoran threatened Merrill substantially as alleged. The refusal to give the forty-fourth, forty-eighth and forty-ninth requests was not erroneous. If, as could have been found, the defendants and Levenson were engaged in a common conspiracy or scheme as alleged, the acts of each were evidence of knowledge and participation therein by the other.
During the course of the trial a large number of exceptions to the admission and exclusion of evidence was saved by the defendants. Although they have not all been referred to in detail, all have been carefully considered with the result that we are unable to find any error of law in the manner in which they were dealt with by the presiding judge.
The questions excluded on cross-examination show no reversible error. How far the cross-examination of a witness may be relevant to the issue on trial must be left largely to the sound discretion of the court; such questions are not open to revision unless the substantial rights of a party are clearly shown to have been prejudiced, which does not appear in the case at bar. Jennings v. Rooney, 183 Mass. 577, 579. Commonwealth v. Phelps, 210 Mass. 109, 114. Commonwealth v. Gettigan, ante, 450.
The admission of the so called confession of Mrs. Duggan made to the attorney general was not erroneous. It was admitted only as against her, and while the court found in the first instance that it was made voluntarily, he left that question to the jury ultimately to decide, and specifically instructed them to disregard it if they found otherwise. This was in accordance with correct practice.
A motion was filed by the defendant Corcoran that all evidence introduced in rebuttal by the testimony of Harry E. Levenson with reference to the so called Curtis episode be stricken from the record, and that the jury be further instructed to disregard all evidence offered, by the Commonwealth for the purpose of showing any alleged general *487scheme or plan to extort money. There was evidence from which it could have been found that before the crime for which the defendants were being tried a plan or scheme had been formed to commit offences of a similar nature, including an attempt to extort money from Curtis and others. While it did not appear that all of the defendants were parties to the former transactions, yet if, as could have been found, these other plots were parts of the same fraudulent conspiracy, as alleged in the present case, the evidence was admissible if some of the defendants were parties to the earlier transactions; as the others could be found to have.later joined while the conspiracy was still pending, and in furtherance of its criminal purpose. Commonwealth v. Stuart, 207 Mass. 563, 567. Commonwealth v. Riches, 219 Mass. 440, 442. The rulings respecting evidence of other plots to extort money by threats, and the instructions with reference thereto, were without error. The motion was rightly denied.
On redirect examination of the witness Reese she testified that on the afternoon of the day when the alleged crime was committed the defendant Kane brought to the apartment a quart of liquor. On recross-examination by the defendants’ counsel, she testified that she did not recollect whether she mentioned this incident to the attorney general in her statement to him previously made. She also testified that she did not remember when she told the district attorney that Kane had brought liquor to the apartment. The cross-examination relating to this subject had a tendency to impeach the witness and to show that her testimony of the bringing of the liquor to the apartment was a recent fabrication; and it is admitted by the defendants’ counsel that this was the purpose of the cross-examination. In these circumstances the Commonwealth was allowed to show by one Crafts, who had acted as attorney for the witness, that she had consulted him before testifying before the grand jury in this case; that she told him at that time that Kane brought liquor to 88 Hancock Street on the day of the evening Merrill was there. This evidence was competent to show that her testimony was not a recent invention, and was admitted by the court for that purpose only. Griffin v. *488Boston, 188 Mass. 475, 477. Commonwealth v. Tucker, 189 Mass. 457, 479. Commonwealth v. Marshall, 211 Mass. 86, 90. Commonwealth v. Williams, 244 Mass. 515, 520. The objection that the act of Kane in bringing liquor to the apartment was inadmissible because not specified in the bill of particulars cannot be sustained. Mrs. Reese’s testimony to that effect was admitted without objection or exception having been seasonably made. We do not mean to intimate, however, that it was necessary that this act should have been specified in the bill of particulars to render it admissible.
The order in which evidence is admitted rests in the discretion of the trial judge, to the exercise of which discretion no exception lies. Commonwealth v. Piper, 120 Mass. 185, 187; Commonwealth v. Dorr, 216 Mass. 314, 319, and cases cited.
The defendants filed a motion for a new trial which motion, as amended, set forth five grounds, and in-support thereof several affidavits were filed. The motion was denied and the defendants excepted. The first ground stated as the basis for a new trial was that the rights of the defendants were prejudiced by the remarks of an assistant district attorney made in an argument before a jury in another case previously on trial, and within the hearing of the jurors drawn in the present case. The record shows that before the jury was empanelled a conference took place in the presence of the judge, and the defendants’ counsel directed the attention of the court to the remarks so alleged to have been made by the assistant district attorney; after discussion the judge stated he intended to address the jury respecting their duties before the trial began, and outlined in a general way what the nature of those remarks would be; this was apparently satisfactory to counsel for the defendants, and the jury were instructed accordingly. In these circumstances the court was not required to hear either evidence or arguments on this part of the motion.
As to the second and third grounds stated in the motion, the court said he would hear such evidence as either side desired to present relative to the facts set forth in the affidavits. Several witnesses testified to the effect that one *489or two jurors had been followed by detectives employed by the Commonwealth and were thereby intimidated and coerced to finding the defendants guilty; that two other jurors had expressed an opinion before the trial that the defendants were guilty. Evidence was offered by the Commonwealth to show that the employment of detectives by the Commonwealth did not intimidate the jurors but was done for their protection. The Commonwealth also offered evidence which tended to show that the testimony of certain witnesses who had testified in support of the motion was false. It was a question of fact for the court, in the exercise of a sound judicial discretion, to decide whether a new trial should be granted upon the evidence presented. There is nothing to indicate that such discretion was improperly exercised; he may have disbelieved the witnesses who were called to testify in support of the motion; he saw them on the witness stand and had opportunities for determining their truthfulness and reliability. Commonwealth v. White, 147 Mass. 76. Commonwealth v. Best, 181 Mass. 545. Commonwealth v. Dascalakis, 246 Mass. 12, 25
The fourth ground upon which the defendants contend that a new trial should be granted is that in the selection and empanelling of the jurors “a discrimination was made by the government in its challenges of certain jurors which said challenges deprived the defendants of a trial by such a jury as is intended to be drawn and comprehended by the Constitution to wit, a jury of the peers.” There is nothing in the record to show upon what facts the defendants relied to sustain this allegation in the motion. It cannot, therefore, be determined that the defendants did not obtain a fair and impartial trial for the reasons stated, or that the court erred in refusing to grant the motion on this ground.
The fifth ground alleged is that,, as the defendant Reese had agreed with the district attorney to plead guilty before the jury was drawn and was to receive immunity and that she did not so plead until after the jury was empanelled, and that notwithstanding these facts the Commonwealth “exercised the right of peremptory challenges in the case of Lillian Reese . . . knowing full well that said Reese was to *490plead guilty,” this gave to the Commonwealth two more peremptory challenges than could be exercised by the defendants and ‘“gave to the government at the outset an additional power of choice and made the right of the Commonwealth relatively more valuable, while the defendants’ similar right was made relatively less valuable,’ and was . . . injurious to the rights of the defendants to a fair trial.” Upon this question the following evidence was introduced. Frederick C. Bean, clerk of the criminal session, testified that after the jury was empanelled, the defendant Reese pleaded guilty; that his recollection was that the Commonwealth “exercised seven or eight challenges; that he had no record of the number challenged by either side; that he was sure the government did not challenge nine, and . . . [was] very sure it was not over eight.” Percy J. Gould, a witness called by the defendants, testified that he made a record of the challenges exercised by the Commonwealth, and that according thereto the Commonwealth exercised nine challenges and the defendants eight. There were four defendants actually placed on trial, namely, Corcoran, Duggan, Kane and Bearse, which entitled each side to eight peremptory challenges. G. L. c. 234, § 29. If the Commonwealth did not actually use more than eight, it acted within its rights. It was the duty of the clerk to draw the names of the jurors out of the box and call each name as drawn. In so doing he was acting in his official capacity as clerk of the sitting, and while he kept no record of the peremptory challenges, he testified that he was “very sure” the Commonwealth did not challenge over eight. On the other hand, the witness Gould testified that he kept a record of the challenges and that the Commonwealth exercised nine challenges. It does not appear that Gould acted in any official capacity in counting and keeping a record of the challenges, or for whom he so. acted, if for any one. The presiding j udge saw these witnesses and had an opportunity to judge of the honesty, accuracy and reliability of their testimony. Their testimony presented a question of fact. If, as the judge could have found, but eight peremptory challenges were exercised by the Commonwealth, it exer*491cised the right given it by statute, and the defendants have no ground for complaint. It is plain that no error of law appears in this respect. In view of what has been said, it is unnecessary to decide whether, as matter of law, the substantial rights of the defendants would have been prejudiced if it had appeared that the Commonwealth had challenged peremptorily a number in excess of that to which it was entitled. It follows that the exceptions to the denial of the motion for a new trial must be overruled.
Every question raised on this record has been considered. No error of law is disclosed. The presiding judge, in his desire to guard carefully the rights of the defendants, in several instances excluded evidence favorable to the contention of the Commonwealth which might properly have been admitted. His allusions to the testimony were full and fair to the Commonwealth and to the defendants. In the course of the charge much of the testimony which had an important bearing upon the questions to be determined by the jury was read to them that they might be aided in their deliberations to arrive at a just verdict. Many of the requests for rulings were embodied in the instructions given. Those which were refused for the reasons before stated could not properly have been given. The denial of the motion for a new trial shows no error of law; so far as it presented questions of fact, it was within the discretion of the judge, and nothing appears to show an abuse of such discretion.
As no error of law is disclosed by the record, the entry must be

Exceptions overruled.